fdh. 25/ ^°iH)                                       FILED IN
                                                 1STCOURT OF APPEALS
                                                    HOUSTON TEXAS

                                                    MAR - 6 2015
                                                 CHWSTOCHEK A- PHlNh




Ero^ XkAAi'el fer^^i f^i^sob,

      ctffW i/Arf
     Te/iAe5^ gflfc/^ 7^ iSHff

    E£'c Qocvnt/ti (Le*uts+S Appe^Jkcadl        0l-/o-<7joct5-c/2.
                                                oHo-oi^- c jz.


         TIa/5 |'j |'a/ fy^ro' ^ -tU. '^foh? fjn'd.^ /U^ i.rc<, fCi+cJ

         T^ requt7l\< a Mod (iucslv** lift fa 4U. ^f^O ot&o(/<-'


                                          5jacerd
                                                    1
                                                JotvA.Ai'f\ fcfCOff?^
-.J
-J
o
o
w
to
o




                                    PS
                                     n
           =t cm hr ^
               c    —•   -r   «->
                    t\ £> i£
           I
                    >    Q «S
           -4
           c.
           o             0»

      ^°       vI